DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20060101867 to Kleker et al. (Kleker) in view of U.S. Patent Application Publication No. 20140223973 to Salah et al. (Salah) further in view of U.S. Patent No. 6,189,346 to Chen et al. (Chen).
Regarding claim 1, Kleker teaches a clothes treating apparatus (Fig. 1, generally) comprising: a main body including a garment container (Fig. 1, part 12 and at 12b), the garment container comprising a top inner surface, a bottom inner surface, a first side inner surface, and a second side inner surface (Fig. 1, at part 12c); a door hinged with the main body (Fig. 1, parts 22 and 6), configured to be rotated in front of the garment container (Fig. 1, part 22); a nozzle unit including a nozzle configured to spray air to a garment contained in the garment container (Fig. 1, part 42; paragraph 6); a bar configured to receive a hanger, a first end of the bar mounted to the first side inner surface and a second end of the bar mounted to the second side surface (Fig. 1, part 30).  Kleker may not teach that display on a front side of the door; a nozzle transportation unit mounted to the top inner surface of the garment container and configured to reciprocate the nozzle unit; and a hose configured to supply air from a fan located on a bottom of the main body to the nozzle unit, wherein the nozzle unit is disposed higher than the bar and reciprocates along a length of the bar so that the nozzle blows air toward the bottom inner surface.
Salah teaches an automated clothing steamer (Fig. 1, generally) comprising a nozzle transportation unit configured to reciprocate the nozzle unit (Fig. 1, parts 16 and 20) along with garment attachment thereof (Fig. 1, parts 18, 62, and 56); and a hose configured to supply air (Fig. 1, part 26), wherein a direction of transportation of the nozzle unit intersects the direction of gravity (Fig. 1, at part 22) all in order to steam an entire area of a garment (paragraph 2, ll. 5-7).
Therefore it would have been obvious to have modified the prior art to Kleker with the nozzle transportation unit, garment attachment, and hose of Salah all in order to steam an entire area of a garment.
Kleker in view of Salah does not teach a display on a front side of the door or a fan located on a bottom of the main body; that the nozzle transportation unit is mounted to the top inner surface of the garment container; and that the nozzle unit is disposed higher than the bar and reciprocates along a length of the bar so that the nozzle blows air toward the bottom surface.
Chen teaches a clothing apparatus (Fig. 1, generally) with a nozzle higher than the clothes hanging bar (Fig. 1, parts 20 and 18) and a fan located at a bottom thereof (Fig. 1, part 34) in order to move air within the interior region thereof (col. 4, ll. 20-22)
Therefore it would have been obvious to have modified the apparatus of Kleker in view of Salah with the fan of Chen in order to move air within the interior region thereof.
Kleker in view of Salah further in view of Chen does not teach a display on a front side of the door; that the nozzle transportation unit is mounted to the top inner surface of the garment container; and that the nozzle unit is disposed higher than the bar and reciprocates along a length of the bar so that the nozzle blows air toward the bottom 
However, this is merely a rearrangement of parts that has not been shown to modify the operation of the device and would have been an obvious design choice all in order to achieve the predictable result of operating the device thereof.  See MPEP 2144.04, VI, C.
Regarding claim 13, Kleker in view of Salah further in view of Chen is relied upon as above in claim 1.  Kleker in view of Salah further in view of Chen teaches wherein in response to a reciprocating motion of the nozzle unit, an entire length of the hose connected from the fan located in a middle area on the bottom of the main body to the nozzle unit varies due to elasticity of a portion of the hose (Salah, Fig. 1, part 26).
Regarding claim 14, Kleker in view of Salah further in view of Chen is relied upon as above in claim 1.  Kleker in view of Salah further in view of Chen teaches wherein when the fan is located on a side of the bottom of the main body, an entire length of the 
Regarding claim 15, Kleker in view of Salah further in view of Chen is relied upon as above in claim 1.  Kleker in view of Salah further in view of Chen teaches wherein: the bar includes a plurality of grooves formed thereon to seat the hanger (Kleker, Fig. 1, parts 32).

Response to Arguments
Examiner has carefully and thoroughly reviewed Applicant’s amendments and arguments in support of patentability, however, Examiner remains unconvinced.
Applicant’s primary argument is that Examiner does not teach the newly added claim limitations.
Examiner disagrees.  Examiner has rejected all current claims, as above, and thoroughly presented a prima facie case of obviousness, that is certainly rebuttable.  However, mere allegations of patentability do not overcome the rejections of record.  Applicant should consider presenting Examiner with secondary consideration, if any exists, as to why the current invention is not only novel, but also non-obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/           Primary Examiner, Art Unit 1711